No such award shall be made unless three members of the board shall have reviewed the claim and except by affirmative vote of at least two of such three members.” The State Industrial Board has found, following the unanimous opinion of the three reviewing members of the Board, that the appellants are not entitled to review by the full Board, and the application of the Special Fund for a review by the full Board was denied. The finding of the Board that section 25-a is controlling was in accordance with the provisions* of the Workmen’s Compensation Law (Matter of Stapholtz v. Rothman Co., 260 App. Div. 818) and the application of the Special Fund for a review by the full Board was properly denied. The award should be affirmed. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.